Citation Nr: 1228542	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-46 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease and dermatitis, claimed as venous stasis, with ulcers, to include as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for a chronic lung disorder, claimed as diffuse chronic interstitial lung disease, to include as due to Agent Orange exposure or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

An earlier rating decision in November 1996 denied a claim of entitlement to skin disease as a result of Agent Orange exposure.  Although the Veteran did not timely appeal that November 1996 determination, the instant appeal presents a new claim of service connection involving distinct skin symptoms and diagnosis.  Accordingly, the current claim is considered a new and independent claim, and new and material evidence is not necessary to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for chronic lung disorder, claimed as diffuse chronic interstitial lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current peripheral vascular disease with ulcerations on the bilateral lower legs, and venous insufficiency, is due to his presumed exposure to herbicides during active duty service in the Republic of Vietnam during the Vietnam era.  


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, service connection for current peripheral vascular disease with ulcerations on the bilateral lower legs, and venous insufficiency, is warranted.  38 U.S.C.A. §§ 1110, 1116; (West 2002) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral lower extremity peripheral vascular disease and dermatitis, claimed as venous stasis, with ulcers.  He maintains that this disorder is due to Agent Orange exposure during active duty service in Vietnam. 

Preliminarily, the Board highlights that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, service connection may be established on a presumptive basis for a disease resulting from exposure to an herbicide agent such as Agent Orange.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

If a veteran was exposed to Agent Orange during service, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and those disorders listed in 38 C.F.R. § 3.309(e). On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  The claimed disability is not on the presumptive list.

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

Here, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current disease due to presumed Agent Orange exposure during service.   

In particular, his service records, including his DD Form 214, confirm that he served in the Republic of Vietnam during the Vietnam era.  Accordingly, he is presumed to have been exposed to Agent Orange during active duty service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, the post-service medical records, particularly VA treatment records beginning in May 2008, confirm a diagnosis of peripheral vascular disease with ulcerations on the bilateral lower legs.  More recently, a VA examiner, who reviewed the matter in November 2010, diagnosed the Veteran with venous insufficiency.  Accordingly, the evidence establishes a current diagnosis.  

Finally, the weight of the evidence is in relative equipoise in showing that this disability is due to the Veteran's Agent Orange during service.  As noted, peripheral vascular disease with ulcerations and venous insufficiency are not disorders for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e).  Nonetheless, numerous VA doctors have offered favorable opinions directly relating the Veteran's disease to his Agent Orange exposure.  

First, a May 2008 VA history and physical examination records the Veteran's diagnosis of varicose veins bilateral on lower extremity and ulcerations on ventral aspect of mid-shin.  In this record, a clinician also recorded the Veteran's history of chemical exposure during service in Vietnam.  The opinion is offered that "[t]hese shin lesions are likely a result of this exposure."  

Also significant, the Veteran's primary VA physician cosigned treatment notes in October 2008, October 2009, and May 2010 relating the disease to Agent Orange exposure.  The physician himself wrote in April 2009 to "strongly recommend that [the Veteran] be service-connected for peripheral vascular disease [and] early venous disease."

Controverting these opinions, a VA examiner opined in November 2010 that the Veteran's disease is not related to his Agent Orange exposure during service.  Although probative, the Board finds that this VA examiner's opinion does not outweigh the VA physicians' opinions noted above. 

Rather, the Board finds after careful deliberation that this shows that the Veteran's current peripheral vascular disease with ulcerations on the bilateral lower legs, and venous insufficiency, is as likely as not directly due to Agent Orange exposure during service.  See 38 C.F.R. § 3.304(d); Combee, 34 F.3d at 1044.

For these reasons, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim.  Accordingly, service connection is warranted and the claim is granted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for peripheral vascular disease with ulcerations on the bilateral lower legs, and venous insufficiency, is granted.  


REMAND

After a careful review of the record, the Board finds that further development is necessary in the appeal of the claim of service connection for a chronic lung disorder, claimed as diffuse chronic interstitial lung disease.  

The Veteran maintains that this disorder is due to Agent Orange exposure during service in the Republic of Vietnam during Vietnam era.  In the alternative, he contends that the disorder is a result of asbestos exposure during transit aboard the USS Gordon during service.  

In support of the claim, the Veteran wrote in his October 2010 VA Form 9 that the pipes on the USS Gordon were insulated with asbestos, and he was exposed to asbestos when the pipes were broken.  

In further support of the claim, the Veteran's treating VA physician cosigned a treatment note by another VA physician in October 2009 explaining that the Veteran had chronic lung infiltrates seen on chest X-ray; he was exposed to napalm, Agent Orange, and asbestos while in service; and there is a strong association between asbestos exposure and lung difficulties.  Therefore, according to the VA physician, the Veteran's exposure to Agent Orange, napalm and asbestos is likely causes of his medical problems.

A different VA physician noted in a March 2010 treatment note that it has been suspected that the Veteran's Agent Orange, napalm, and asbestos exposures may have contributed to many of his current health problems, including his chronic abnormalities on chest X-ray and associated shortness of breath and decreased exercise tolerance.  

Finally, the Veteran's VA physician reiterated in an August 2011 letter that the Veteran had chronic obstructive pulmonary disease, and a history indicating asbestos exposure in tranport ship during military service.  The VA physician went on to note that the Veteran's exposure history to chemical weapons during the Vietnam conflict will certainly continue to play an additive and deteriorating role in his chronic lung condition.  

The Veteran has not been provided a VA examination to address the complex medical issues raised by this claim.  

In light of this evidentiary record, the Board finds that remand is necessary for two reasons.  

First, by way of background, in cases where it is claimed that asbestos exposure during service caused a current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  According to these administrative protocols, VA must address two sequential questions.  The first question whether a veteran's service records demonstrate asbestos exposure during active duty.  If so, the second question is whether the evidence establishes a relationship between that exposure and the claimed disease.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9  (December 13, 2005) (M-21).  The Board notes that these administrative protocols do not constitute a presumption of asbestos exposure; rather, they are a guideline for adjudication.  See VAOPGCPREC 04-2000 (April 13, 2000).  

Here, the RO undertook no development to address the preliminary question concerning whether the Veteran was as likely as not exposed to asbestos during service.  Although the Veteran's own assertions indicate such exposure, his statements must be weighed in the context of the entire evidentiary record, which, at present, is inadequate to decide the issue.  See Bardwell v. Shinseki, 24 Vet. App. 36, (2010); see also Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (explaining that even if a veteran has presented favorable, uncontroverted medical evidence, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision; the additional development must be undertaken in a "an impartial, unbiased, and neutral manner." ).  

Accordingly, remand is necessary to fully develop the claim and allow for the scheduling of a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 

Upon remand, the RO should also complete additional development, as directed below, to include ensuring that all VA and private medical records are of file and that the claims file contains any outstanding personnel records pursuant to 38 C.F.R. § 3.159.

Accordingly, the appeal is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  

Also, send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be particularly asked to provide as much detailed information as possibly identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure. 

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system. 
5.  After completing the requested development in paragraphs 1-4 above, complete the steps of VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.  This development should include arranging for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed respiratory disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current respiratory disorder had its onset during service or is otherwise causally related to any event or circumstance of his active service, to include his presumed Agent Orange exposure during service in Vietnam?  In making the determination, the VA examiner is asked to assume that the Veteran was exposed to Agent Orange during service.  The examiner is also asked to make this determination without regard to whether any diagnosed respiratory disorder is presumed by law to be due to Agent Orange exposure.  

(b) Without regard to the answer to question (a) above, s it at least as likely as not (i.e., there is at least a 50 percent probability) that a current respiratory disorder is due to asbestos exposure during service?   The examiner is particularly asked to address whether the onset and course of the disease is consistent with a history of asbestos exposure during service when considering his entire pre- and post-service occupational history.  

In making all determinations, the examiner is asked to fully and carefully consider the Veteran's own statements regarding the etiology of his disease.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  If the examiner determines that an opinion relating a current disorder to service would be speculative, he or she must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


